Citation Nr: 9927575	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  96-42 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to an effective date earlier than November 21, 
1995, for the grant of service connection and the assignment 
of a 30 percent evaluation for ischemic heart disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel






INTRODUCTION

The appellant served with the United States Armed Forces in 
the Far East (USAFFE) from December 1941 to August 1942 and 
from February 1945 to May 1946.  He was in Prisoner of War 
(POW) status from May 1942 to August 1942.  The appellant was 
in no casualty status from August 1942 to February 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1996 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Manila, Philippines.   

In December 1998, the Board remanded the appellant's claim to 
the RO for additional procedural development.  The case has 
been returned to the Board and is ready for appellate review.

The Board notes that in an April 1999 rating action, the RO 
denied the appellant's claim of entitlement to aid and 
attendance allowance for a spouse.  There is no indication 
from the information of record that the appellant filed a 
Notice of Disagreement (NOD).  Accordingly, this issue is not 
before the Board for appellate consideration. 


FINDINGS OF FACT


1.  On July 12, 1994, a liberalizing regulation which 
provided that the term "beriberi heart disease" includes 
ischemic heart disease in a former prisoner of war who had 
experienced localized edema during captivity was published; 
that regulation was retroactively effective to August 24, 
1993.

2.  On November 21, 1995, the appellant filed an original 
claim for entitlement to service connection for heart disease 
based upon the liberalizing law for prisoners of war.

3  In an April 1996 rating decision, the RO granted the 
appellant service connection for ischemic heart disease, 
pursuant to the liberalizing regulation that provides 
presumptive service connection for such heart disability, 
based on the appellant's status as a former prisoner of war 
who experienced localized edema during captivity.


CONCLUSION OF LAW

The criteria for an effective date of November 21, 1994, for 
a grant of service connection and assignment of a 30 percent 
evaluation for ischemic heart disease have been met.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 1997); 38 C.F.R. 
§§ 3.114, 3.309, 3.400 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In an April 1955 rating action, the RO denied the appellant's 
claim for entitlement to service connection for chest pain.  
At that time, the RO stated that a chest x-ray, which was 
taken at the time of the appellant's separation examination, 
showed that the appellant's lungs were normal and there were 
no musculoskeletal defects.  

In April 1982, the appellant filed a claim for entitlement to 
service connection for beriberi on the basis that he 
developed the disorder as a result of his imprisonment during 
World War II.  In a November 1982 rating action, the RO 
denied the appellant's claim for service connection for 
beriberi.  At that time, the RO stated that there was no 
official record of treatment for any disability during his 
military service.  Moreover, the RO observed that a physical 
examination report, dated in May 1946, noted no physical 
defect other than a history of malaria while in a 
concentration camp in 1942.  In addition, the RO indicated 
that in an October 1982 VA examination, there was no clinical 
evidence of beriberi.  

The Board notes that the appellant filed a timely appeal to 
the above November 1982 rating action.  In a January 1984 
decision, the Board denied the appellant's claim for 
entitlement to service connection for beriberi.  At that 
time, the Board concluded that beriberi was not shown in 
service or demonstrated to the extent required subsequent to 
service.  

On August 24, 1993, a law liberalizing the Former Prisoner of 
War (POW) Benefits Act of 1981, Pub. L. No. 97-37, 95 Stat. 
935-37 [codified at 38 U.S.C.A. § 1112(b)] was enacted.  On 
July 12, 1994, 38 C.F.R. § 3.309(c) was amended, effective 
August 24, 1993, to indicate that the term "beriberi heart 
disease" included ischemic heart disease in a former POW who 
had experienced localized edema during captivity.  

On November 21, 1995, the appellant filed a claim for 
entitlement to service connection for beriberi and a heart 
disability based upon his prisoner of war status.  At that 
time, he stated that he wanted to reopen his claim on the 
basis of the new liberalizing law, promulgated on August 24, 
1993, which pertained to former POW's.  In addition, he 
submitted a private medical statement from Dr. A.Q.C., dated 
in October 1995, in support of his contentions.  The 
statement shows that according to Dr. C., he had been 
treating the appellant since September 1994 for the following 
disorders: (1) hypertension, (2) mild carotid 
arteriosclerosis, (3) mild anemia which was probably due to 
thalassemia minor, (4) calcified aorta, (5) concentric left 
ventricular hypertrophy, (6) left ventricular relaxation 
abnormality, (7) mild tricuspid valvular insufficiency, and 
(8) premature ventricular contraction.  

In an April 1996 rating decision, although the RO denied the 
appellant's claim for service connection for beriberi, the RO 
granted service connection for ischemic heart disease, as a 
POW disability pursuant to the new amendment.  At that time, 
the supporting evidence included the appellant's VA Form 10-
0048, Former POW Medical History, dated in June 1988, and the 
results of a February 1996 VA examination.  The RO stated 
that in the appellant's June 1988 POW history report, the 
appellant indicated that during captivity, he had swelling of 
his legs and feet.  In addition, the appellant's February 
1996 VA examination showed that at that time, the appellant 
had a very fine Grade I murmur at the apex, and his heart had 
multiple extra beats.  The examination report also reflected 
that the appellant had hypertension.  Accordingly, in light 
of the above, the RO granted service connection for ischemic 
heart disease and assigned a 30 percent disabling rating 
under Diagnostic Code 7005, effective November 21, 1995.  The 
RO noted that the effective date of entitlement was based 
upon provisions of 38 C.F.R. § 3.114(a) for retroactive 
payment.  

In May 1996, the appellant filed an NOD.  At that time, he 
stated that he disagreed with the effective date for his 
service-connected ischemic heart disease, and that in his 
opinion, the effective date should have been August 24, 1993, 
the day the liberalizing law was promulgated.  The appellant 
indicated that he had been receiving treatment for his heart 
disability at the time that the liberalizing law became 
effective.  

In a July 1996 Statement of the Case (SOC), the RO explained 
its reasons for denial.  At that time, the RO indicated that 
the effective date of the liberalizing VA issue on the POW 
ischemic heart disease was August 24, 1993.  According to the 
RO, in order to be eligible for a retroactive payment, the 
evidence must show that the claimant met all eligibility 
criteria for the liberalized benefit on the effective date of 
the liberalizing VA issue and that such eligibility existed 
continuously from that date to the date of the claim or 
administrative determination of entitlement.  The RO stated 
that in the instant case, the issue was reviewed on the 
initiative of the claimant more than one year after the 
effective date of the liberalized VA issue, with no evidence 
of heart disease as of the date of the liberalizing issue.  
Thus, it was the RO's determination that benefits could be 
authorized only on the date of the receipt of the claim, 
which was on November 21, 1995.  Accordingly, in light of the 
above, the RO concluded that the provisions of 38 C.F.R. 
§ 3.114 which allowed retroactive payment of one year were 
not for application in the instant case because there was no 
evidence of record that the appellant had been suffering from 
heart disease, at a compensable degree, since August 24, 
1993, the effective date of the liberalizing law.  

In a March 1997 statement, the appellant reported that he had 
received treatment in 1988 for his heart disease at the 
Veteran's Memorial Medical Center (VMMC) in Quezon City.  
However, the Board notes that in a July 1997 statement from 
the VMMC to the RO, the VMMC indicated that "records 
verification" did not show that the appellant had been 
confined and/or treated at their medical center.

An x-ray report from the Rosales X-ray Clinic, dated in 
February 1998, shows that at that time, an x-ray of the 
appellant's chest was interpreted as showing chronic 
pulmonary tuberculosis infiltrates of the right lung and 
atherosclerosis.  Moreover, an x-ray report from the Talon 
General Hospital, dated in December 1998, shows that at that 
time, an x-ray of the appellant's chest was interpreted as 
showing atherosclerosis.

In a June 1998 statement, a VA examiner offered his opinion 
regarding the time of onset of the appellant's heart disease.  
The examiner stated that he had reviewed the claims folder, 
and that in his opinion, the appellant did not have any 
significant heart disease documented before September 1994.  
According to the examiner, in the appellant's February 1996 
VA examination, it was noted that the appellant had a history 
of hypertension, but it was unclear as to the length of time 
that he had had hypertension.  In addition, the examiner 
indicated that in the appellant's June 1988 VA examination, 
his electrocardiogram (ECG) findings included a normal axis 
and normal sinus rhythm, with a left ventricular hypertrophy.  
Blood pressure at that time was normal at 130/90.  Moreover, 
the chest x-ray was unchanged from the one taken in October 
1982 which was unremarkable as far as the heart was 
concerned.  According to the examiner, both films were 
negative for any arteriosclerotic changes.  In light of the 
above, the examiner concluded that in his opinion, the 
finding of a left ventricular hypertrophy on the 1988 ECG was 
not indicative of any existing heart disease.  The examiner 
noted that at that time, the appellant was free of symptoms 
referable to the heart and all other indices, including x-ray 
and blood pressure reading, were within normal limits.  


II.  Analysis

The Board initially notes that the appellant's claim of 
entitlement for a retroactive effective date for a grant of 
service connection for ischemic heart disease is well 
grounded within the meaning of 38 U.S.C.A. § 5107; that is, 
his claim is plausible.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  No further assistance to the appellant 
is required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107.  

Except as otherwise provided, the effective date of an 
evaluation and award of direct service connection (38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998)) shall 
be the day following separation from active service or the 
date entitlement arose if the claim is received within one 
year after separation from service; otherwise, date of 
receipt of claim, or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(b)(1) (West 1991); 38 C.F.R. § 
3.400(b)(2) (1998). 

The effective date of a grant of presumptive service 
connection (38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1998)) is the date entitlement arose 
if the claim is received within one year after separation 
from active duty; otherwise, it is the later of the date of 
receipt of claim and the date entitlement arose.  38 C.F.R. § 
3.400(b)(2)(ii).

Legal authority also provides that where compensation 
benefits are awarded pursuant to a liberalizing law, or a 
liberalizing VA issue approved by the Secretary or by the 
Secretary's direction, the effective date of such award shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the law.  38 U.S.C.A. § 
5110(g); 38 C.F.R. § 3.114(a).  If a claimant requests review 
of his claim within one year from the effective date of the 
liberalizing regulation, benefits may be authorized from the 
effective date of the liberalizing provisions.  38 C.F.R. § 
3.114(a)(1).  However, if the claimant requests review of his 
claim more than one year from the effective date of the 
liberalizing regulation, benefits may be authorized only for 
a period of one year prior to the date of receipt of such 
request. 38 C.F.R. § 3.114(a)(3).

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law or VA issue which became effective on or 
after the date of its enactment or issuance, in order for a 
claimant to be eligible for a retroactive payment under the 
provisions of this paragraph the evidence must show that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement.  The provisions of this 
paragraph are applicable to original and reopened claims as 
well as claims for increase.  38 U.S.C.A. § 5110 (g); 38 
C.F.R. § 3.114(a).

In the instant case, the appellant contends that an earlier 
effective date should be granted for his award of service 
connection for ischemic heart disease.  The appellant 
maintains that at the time that the liberalizing law was 
promulgated, on August 24, 1993, he was receiving treatment 
for his heart disability.  Therefore, it is the appellant's 
opinion that his effective date should have been August 24, 
1993.  

The appellant's claim of entitlement to service connection 
for ischemic heart disease was granted in April 1996 based 
upon a liberalizing amendment to 38 C.F.R. § 3.309(c) 
recognizing, for the first time, a causal connection between 
episodes of localized edema during captivity and the 
subsequent development of ischemic heart disease in former 
POW's, such as the appellant.  This liberalizing regulatory 
change, published on July 12, 1994, was made effective 
retroactively from August 24, 1993.   The basis for this 
change was a report published in 1992 by the Institute of 
Medicine, National Academy of Sciences, entitled "The Health 
of Former Prisoners of War," which documented a statistical 
relationship between episodes of local edema during captivity 
and the subsequent development of ischemic heart disease in 
those same POW's.  A biological mechanism linking these two 
pathological processes has not yet been identified, according 
to VA's publication notice.  See 59 Fed. Reg. At 35,465 (July 
12, 1994).  The relationship is based entirely on the 1992 
statistical study which was accepted by the Secretary of the 
VA on August 24, 1992.  

As previously stated, on July 12, 1994, 38 C.F.R. § 3.309(c) 
was amended, effective August 24, 1993, to indicate that the 
term "beriberi heart disease" included ischemic heart 
disease in a former POW who had experienced localized edema 
during captivity.  On November 21, 1995, the appellant filed 
a claim for entitlement to service connection for heart 
disease based upon the liberalizing law for prisoners of war.  
At that time, under 38 U.S.C.A. § 5110(g) pertaining to 
effective dates of awards of compensation, in order to be 
eligible for a retroactive payment, the evidence had to show 
that the veteran met all of the eligibility criteria for the 
benefit on the effective date of the liberalizing law or 
regulation and continuously from that date to the date of the 
claim.  See 38 C.F.R. § 3.114(a) (1995).  

The Board notes that in an April 1996 rating decision, the RO 
granted service connection for ischemic heart disease, 
effective November 21, 1995, on the basis of the POW 
liberalizing amendment.  The appellant then filed a timely 
appeal to the above April 1996 rating decision contending 
that the effective date for his award of service connection 
for ischemic heart disease should have been August 24, 1993, 
the date that the liberalizing law was promulgated.  The 
Board observes that during the pendency of this appeal, the 
regulation implementing 38 U.S.C.A. § 5110(g) was amended, 
effective June 12, 1996, to show that the requirement of 
eligibility as of the effective date of the liberalizing law 
or regulation had to be met only if the liberalizing law or 
regulation became effective on or after its date of 
enactment.  In other words, if the liberalizing law or 
regulation had a retroactive effective date, the veteran did 
not have to meet the eligibility criteria as of the effective 
date in order to receive benefits for up to one year prior to 
the date on which his claim for benefits was filed.  See 
McCay v. Brown, 9 Vet. App. 183, 187-188 (1996), aff'd 106 
F.3d 1577  (Fed. Cir. 1997) (invalidated the provision in 
earlier versions of 38 C.F.R. § 3.114(a) that stated that the 
eligibility requirements had to be met on and after the 
effective date of the liberalizing law); Retroactive Payments 
Due to a Liberalizing Law or VA issue, 62 Fed. Reg. 17706 
(1997) (later codified at 38 C.F.R. § 3.114).  

The Board notes the in the RO's July 1996 SOC, the RO 
explained its reasons for denial.  At that time, the RO 
indicated that in order for the appellant to have received 
benefits authorized from the effective date of the 
liberalizing law, he needed to have requested review of his 
claim within one year from the effective date of the 
liberalizing regulation, which would have been by August 24, 
1994.  See 38 C.F.R. § 3.114(a)(1).  Thus, the RO concluded 
that given that the appellant did not make such a request, 
and in light of the fact that there was no evidence of heart 
disease as of the date of the liberalizing issue, benefits 
could be authorized only on the date of the receipt of the 
claim, which was on November 21, 1995.  However, the Board 
observes that in light of the above, the RO did not take into 
account the June 1996 revisions of 38 C.F.R. § 3.114.  The 
Board observes that when the law or regulation changes while 
a case is pending, the version most favorable to the 
appellant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
The Board notes that under the revised regulation 
implementing 38 U.S.C.A. § 5110(g), pertaining to effective 
dates of awards of compensation, the law allows for a period 
of one year prior to the date of receipt of the veteran's 
request to establish an earlier effective date.  See 
38 C.F.R. § 3.114(a)(3).  

In light of the above, the Board observes that the appellant 
requested service connection for ischemic heart disease on 
November 21, 1995, which was approximately one year and four 
months after the August 24, 1994 deadline for him to request 
review.  However, the Board notes that under the revised 
regulations, the appellant is entitled to an effective date 
one year prior to November 21, 1995, which is November 21, 
1994, for the effective date of the liberalizing regulation.  
Therefore, it is the Board's determination that the RO 
incorrectly established November 21, 1995 as the effective 
date for the appellant's award for service connection, and 
that the correct effective date is November 21, 1994.  
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  Accordingly, the 
Board concludes that the criteria for an effective date of 
November 21, 1994, for a grant of service connection and 
assignment of a 30 percent evaluation for ischemic heart 
disease have been met.  


ORDER

The criteria for an effective date of November 21, 1994, for 
a grant of service connection and assignment of a 30 percent 
evaluation for ischemic heart disease have been met. 






		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

